Citation Nr: 1526309	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-31 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for lumbar radiculopathy of the bilateral lower extremities, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board believes that additional development on the claims on appeal is warranted.  

The Veteran contends that he is entitled to service connection for a lumbar spine disorder with resulting bilateral lower extremity radiculopathy, as he believes that these disorders had their onset in service and are related to initial injuries in service.  

The Veteran's service treatment records do document complaints of low back pain.  In August 1991, the Veteran reported that he was hit in the back by a hatchback of a car.  Walking was painful and he was noted to have decreased range of motion. In May 1992, he was assessed with muscle strain after reporting injury to the left upper back.  The Veteran was treated for lumbar strain in August 1993.  

He denied recurrent back pain on report of medical history at discharge in June 2001, and the lumbar spine and lower extremities were noted to be normal on discharge examination.  

Following service, a September 2002 report from private physician Dr. B. (translated from German) indicates that the Veteran was diagnosed with intervertebral disc prolapse L5-S1 left, and underwent microsurgical nucleotomy in September 2002, approximately one year after his discharge from service.

The Veteran was afforded a VA examination in October 2013.  That examiner determined that the Veteran's lumbar spine disorder was less likely than not related to service, as there was no mention of recurrent back problems toward the end of his service, and the times he was seen in service for back problems would not cause the significant lumbar disc disease which he currently had.   While the examiner referenced the treatment in 2002, there was comment on the German treatment records reflecting treatment for a prolapsed disc within one year of discharge from service in the rationale.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, the Veteran submitted a copy of the decision awarding him Social Security disability benefits.  The determination reflects that the Veteran was found to have the following severe impairments:  degenerative disc disease of the cervical and lumbar spine as well as irritable bowel syndrome.  However, the accompanying medical records and other documents associated with this decision are not of record.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

The Board also notes that there are pertinent documents in the claims file written in German with no accompanying certified English translation. While the claims file does include a translation of a report from Dr. B. dated in September 2002, there is also a report from Dr. B entitled "Ausgewählte Eintrâge" discussing treatment from August 2002 to 2004 that does not have an accompanying translation (stamped as received at a RO mailroom in June 2010).  The fact that such translation was not accomplished prior to certification of the appeal to the Board frustrates the Board's review of the claims for service connection.  Hence, on remand, the AOJ should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in German and to translate those documents into English to better facilitate review of the record.

Given the foregoing, the Board also believes that an addendum opinion on the etiology of the Veteran's claimed lumbar spine disorder with resulting lumbar radiculopathy of the bilateral lower extremities, with full consideration of the post-service records documenting back complaints in 2002 and all newly-received evidence, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the record and take appropriate action to have all of the pertinent evidence in the claims file that is written in German translated to English, to specifically include the document titled "Ausgewählte Eintrâge." The translated documents should be associated with the claims file.

2.  The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

3.  The RO should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

4.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should refer the Veteran's claims file to an appropriate medical professional. The entire electronic claims file must be made available to the designated examiner. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine/radiculopathy disorder was incurred in service or is otherwise medically related to service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  The examiner is also asked to specifically consider and address the Veteran's service treatment records documenting back complaints and treatment in service, his report of continuous symptoms in and since service, and the 2002 reports from Dr. B documenting surgical treatment for a prolapsed disc within one year of discharge from service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The AOJ should undertake any additional development deemed warranted.
 
6. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




